DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua P. Smith on 5/12/22.

The application has been amended as follows: 

Line 13 of claim 1 is being amended as follows:
“intermediate gears and configured to transmit a driving force from the driving gear to the final gear via the”

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the closest prior art of record appears to be Bayer et al. (US 2016/0058949 A1, hereafter ‘Bayer’), which discloses a feeding device (10; see Fig. 1), comprising: a tubular body (drive sleeve 90) which has an inner peripheral surface on which a female screw portion (95; see Fig. 18) is formed and is rotatably disposed around an axis (see para 0202, 0207); a movable shaft (120) which has an outer peripheral surface on which a male screw portion (121) is formed (see Fig. 18), is disposed inside the tubular body (Fig. 1, 18), and wherein the movable shaft is movable along a direction of the axis between a start position and an end position according to a rotation of the tubular body (see para 0210, 0211; piston rod 120 driven in a distal direction when 90 rotates); a final gear (geared rim 93) which is provided on the tubular body (para 0201); a drive unit (drive mechanism 3) comprising a driving gear (does indicating wheel 56 which comprises geared rim 57); a power transmission mechanism comprising a plurality of intermediate gears (58, 88) and transmits a driving force from the driving gear to the final gear via the plurality of intermediate gears (see at least Figs. 1, 6-20); wherein the movable shaft is configured to move such that a distal end portion of the movable shaft is separated from the tubular body according to a movement of the movable shaft from the start position to the end position (see Figs. 18, 19, piston rod 120 will move downward with respect to 90), wherein at least one (58) of the plurality of intermediate gears is a two-stage gear having two gears whose diameters are different from each other (58 comprises outer geared rim 59 and pinion 60), and -2-Non-Final Office Action dated December 6, 2021App. No. 16/703,363Response dated February 15, 2022Atty. Docket No. 11106/1251wherein the bias mechanism is configured to apply the biasing force to the movable shaft from the end position toward the start position, and presses the male screw portion against the female screw portion to a start position side.
However Bayer is silent to at least the limitations of wherein rotations of the movable shaft around the axis are restricted and a bias mechanism which is configured to apply a biasing force to the movable shaft along the direction of the axis -2-Non-Final Office Action dated December 6, 2021App. No. 16/703,363Response dated February 15, 2022Atty. Docket No. 11106/1251wherein the bias mechanism is configured to apply the biasing force to the movable shaft from the end position toward the start position, and presses the male screw portion against the female screw portion to a start position side.
Hurlstone et al. (US 2007/0000711) teaches a bias mechanism (“return means” – see para 0015, 0031) which is configured to apply a biasing force to the movable shaft (piston) along the direction of the axis -2-Non-Final Office Action dated December 6, 2021App. No. 16/703,363Response dated February 15, 2022Atty. Docket No. 11106/1251wherein the bias mechanism is configured to apply the biasing force to the movable shaft from the end position toward the start position (see para 0015, 0031, 0080). However, there is no clear manner in which one having ordinary skill in the art would have modified Bayer in view of Hurlstone to include the claimed biasing mechanism or wherein rotations of the movable shaft around the axis are restricted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/22, with respect to all claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783